Appellant was convicted for the theft of more than fifty dollars worth of seed cotton, and his punishment assessed at two years confinement in the penitentiary.
It is not necessary to set out the facts in this case, but they show beyond question the appellant to be guilty of the charge against him, indeed, his own confession offered in evidence admits the guilt.
Ten bills of exceptions appear in the record, and we regret to state that no single one of them complies with the rule, and is in a condition where it may be considered by this court. Most of them object to the admission of testimony, and wholly fail to state what the answer of the witness was. As an illustration, we refer to bill No. 4. The witness, B.F. Rawlings, was asked, "When you had the cotton weighed at Tioga how much did you have?" The bill recites that appellant objected to the answer unless he weighed the cotton himself, *Page 503 
as it would be hearsay, and states that the objection was overruled by the court, and nowhere undertakes to show in the bill what the answer of the witness was, or whether he ever answered the question at all. The bill is also incomplete in that it does not state the connection in which the question was asked, nor the relevancy of it to the issue involved in the case. This is a fair sample of all the bills, and does not comply with any of the rules heretofore laid down by this court. In Branch's Criminal Laws of Texas, Section 47, will be found a general statement that: "A bill is defective if it fails to set out the evidence admitted, and show that the evidence was in fact not only offered but admitted in evidence before the jury." See many cases collated under the foregoing general head.
No error appearing from the face of the record, the judgment of the trial court is affirmed.
Affirmed.
                          ON REHEARING.                          June 8, 1921.